--------------------------------------------------------------------------------

•

LITHIUM EXPLORATION GROUP, INC.
10% CONVERTIBLE PROMISSORY NOTE


Effective Date March 1, 2017 US $183,056.00

Due March 1, 2018

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

FOR VALUE RECEIVED Lithium Exploration Group, Inc. (the “Company”) promises to
pay to the order of Concord Holding Group, LLC, and its authorized successors
and permitted assigns ("Holder"), the aggregate principal face amount of One
Hundred Eighty Three Thousand Fifty Six Dollars exactly (U.S. $183,056.00) on
March 1, 2018 ("Maturity Date"). The Company will pay interest on the principal
amount outstanding at the rate of 10% per annum, which will commence on March 1,
2017. The Company acknowledges that this Note was issued with a $18,306.00
original issue discount (“OID”) such that the issuance price was $164,750.00.
The interest will be paid to the Holder in whose name this Note is registered on
the records of the Company regarding registration and transfers of this Note.
The principal of, and interest on, this Note are payable at 1080 Bergen St.,
Suite 240, Brooklyn, NY 11216, initially, and if changed, last appearing on the
records of the Company as designated in writing by the Holder hereof from time
to time. The Company will pay each interest payment and the outstanding
principal due upon this Note before or on the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company. The forwarding of such check or wire transfer shall
constitute a payment of outstanding principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer. Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 4(b) herein.

This Note is subject to the following additional provisions:

1.           This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

--------------------------------------------------------------------------------

2.           Under all applicable laws, the Company shall be entitled to
withhold any amounts from all payments it is entitled to.

3.           This Note may only be transferred or exchanged in compliance with
the Securities Act of 1933, as amended ("Act") and any applicable state
securities laws. All attempts transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ("Notice of
Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

1.           4.           (a)           The Holder of this Note has the option,
upon the issuance date of the stock, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to the lesser of $0.005 or 50% discount of the lowest
trading price of the Common Stock as reported on the National Quotations Bureau
OTC Markets exchange which the Company’s shares are traded or any exchange upon
which the Common Stock may be traded in the future ("Exchange"), for the (i)
twenty prior trading days, including the day upon which a Notice of Conversion
is received by the Company (provided such Notice of Conversion is delivered by
fax or other electronic method of communication to the Company after 4 P.M.
Eastern Standard or Daylight Savings Time if the Holder wishes to include the
same day closing price), or (ii) the twenty prior trading days immediately
preceding the issuance date of this Note. The Notice of Conversion may be
rescinded if the shares have not been delivered within 3 business days. The
Company shall deliver the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. The Holder shall
surrender this Note to the Company upon receipt of the shares of Common Stock,
executed by the Holder. This will make clear the Holder's intention to convert
this Note or a specified portion hereof, and accompanied by proper assignment
hereof in blank. Accrued but unpaid interest shall be subject to conversion. The
number of issuable shares will be rounded to the nearest whole share, and no
fractional shares or scrip representing fractions of shares will be issued on
conversion. To the extent the Conversion Price of the Company’s Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this increase. In the event the Company experiences a DTC “Chill” on its
shares, the conversion price discount shall be increased to 60% while that
“Chill” is in effect. Notwithstanding anything to the contrary contained in the
Note (except as set forth below in this Section), the Note shall not be
convertible by Investor, and Company shall not effect any conversion of the Note
or otherwise issue any shares of Common Stock to the extent (but only to the
extent) that Investor together with any of its affiliates would beneficially own
in excess of 9.99% (the “Maximum Percentage”) of the Common Stock outstanding.
To the extent the foregoing limitation applies, the determination of whether a
Note shall be convertible (vis-à-vis other convertible, exercisable or
exchangeable securities owned by Investor or any of its affiliates) and of which
such securities shall be convertible, exercisable or exchangeable (as among all
such securities owned by Investor and its affiliates) shall, subject to such
Maximum Percentage limitation, be determined on the basis of the first
submission to Company for conversion, exercise or exchange (as the case may be).
No prior inability to convert a Note, or to issue shares of Common Stock,
pursuant to this Section shall have any effect on the applicability of the
provisions of this Section with respect to any subsequent determination of
convertibility. For purposes of this Section, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(e) of the 1934 Act (as defined below) and the rules and regulations
promulgated thereunder. The provisions of this Section shall be implemented in a
manner otherwise than in strict conformity with the terms of this Section to
correct this Section (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this Section shall apply to a successor holder of this
Note and shall be unconditional, irrevocable and non-waivable. For any reason at
any time, upon the written or oral request of Investor, Company shall within one
(1) business day confirm orally and in writing to Investor the number of shares
of Common Stock then outstanding, including by virtue of any prior conversion or
exercise of convertible or exercisable securities into Common Stock, including,
without limitation, pursuant to this Note. During the first six months, this
Note is in effect, the Investor may not convert this Note pursuant to this
paragraph. The conversion discount and look-back period will be adjusted
downward (i.e. for the benefit of the Holder) if the Company offers a more
favorable conversion discount (whether via interest rate, OID, lower ceiling
price or otherwise) or look-back period to another party while this note is in
effect and the Holder will also get the benefit of any other term (for a example
a higher prepay) granted to any third party while this Note is in effect.

--------------------------------------------------------------------------------

(b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 10% per annum. Interest shall be paid, by the Company, in
Common Stock ("Interest Shares"). Holder may send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

(c)           This Note may not be prepaid.

--------------------------------------------------------------------------------

(d)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

(e)           In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

5.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

6.           The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

7.           The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

8.           While this Note is outstanding and to the extent the Company grants
any other party more favorable investment terms (whether via interest rate,
original issue discount, conversion discount or look-back period), the terms of
the Note shall automatically adjust to match those more favorable terms.

--------------------------------------------------------------------------------

9.           If one or more of the following described "Events of Default" shall
occur:

(a)           The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

(b)           Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

(c)           The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

(d)           The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
relief, consent to the filing of such petition or have filed against it an
involuntary petition for bankruptcy relief, all under federal or state laws as
applicable; or

(e)           A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

(f)           Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

(g)           One or more money judgments, writs or warrants of attachment, or
similar process, in excess of One Hundred Eighty Three Thousand and Seventy
Fifty Six dollars ($183,056.00) in the aggregate, shall be entered or filed
against the Company or any of its properties or other assets and shall remain
unpaid, unvacated, unbonded or unstayed for a period of fifteen (15) days or in
any event later than five (5) days prior to the date of any proposed sale
thereunder; or

(h)           The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or

--------------------------------------------------------------------------------

(i)           The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

(j)           If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;

(k)           The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

(l)           The Company shall not replenish the reserve set forth in Section
13, within 3 business days of the request of the Holder. If the Company does not
replenish, the request of the Holder then the conversion discount set forth in
Section 4(a) shall be increased from a 50% conversion discount to a 60%
conversion discount; or

(m)           The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

(n)           The Company shall lose the “bid” price for its stock in a market
(including the OTC marketplace or other exchange).

(o)           The Company is in arrears for more than 30 days with its Transfer
Agent, the conversion discount shall be increased from 50% to 60%.

(p)           A default has been declared against the Company, which has not
been cured in any other loan or Note agreement.

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), (k), or (l) the outstanding principal due under this Note shall
increase by 50%. If this Note is not paid at maturity, the outstanding principal
due under this Note shall increase by 10%. If the Holder shall commence an
action or proceeding to enforce any provisions of this Note, including, without
limitation, engaging an attorney, then if the Holder prevails in such action,
the Holder shall be reimbursed by the Company for its attorneys’ fees and other
costs and expenses incurred in the investigation, preparation and prosecution of
such action or proceeding.

--------------------------------------------------------------------------------

At the Holder’s election, if the Company fails for any reason to deliver to the
Holder the conversion shares by the 3rd business day following the delivery of a
Notice of Conversion to the Company and if the Holder incurs a Failure to
Deliver Loss, then at any time the Holder may provide the Company written notice
indicating the amounts payable to the Holder in respect of the Failure to
Deliver Loss and the Company must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

10.           In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

11.           Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

12.           The Company represents that it is not a “shell” issuer and has
never been a “shell” issuer or that if it previously has been a “shell” issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

13.           The Company shall reserve 166,000,000 shares of Common Stock for
conversions under this Note (the “Share Reserve”). The investor shall have the
right to periodically request that the number of Reserved Shares be increased so
that the number of Reserved Shares at least equals 400% of the number of shares
of Company common stock issuable upon conversion of the Note. The Company shall
pay all costs associated with issu-ing and delivering the shares. At all times,
the reserve shall be maintained with the Transfer Agent at four times the amount
of shares required if the Note would be fully converted. If the Company defaults
on these terms, the conversion discount will increase to 60%.

--------------------------------------------------------------------------------

14.            The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

15.            This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

Dated: March 1, 2017


LITHIUM EXPLORATION GROUP, INC.

By: 

[exhibit10-6x8x1.jpg]  Title:  CEO

 

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

The undersigned hereby irrevocably elects to convert $___________of the above
Note into _________Shares of Common Stock of Lithium Exploration Group, Inc.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

Date of Conversion:   Applicable Conversion Price:   Signature:   [Print Name of
Holder and Title of Signer]   Address:           SSN or EIN:   Shares are to be
registered in the following name:       Name:   Address:   Tel:   Fax:   SSN or
EIN:       Shares are to be sent or delivered to the following account:    
Account Name:   Address:  


--------------------------------------------------------------------------------